Community action programme in the field of health - Action to tackle cardiovascular disease (debate)
The next item is:
the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a decision of the European Parliament and of the Council establishing a second programme of Community action in the field of health (2007-2013) (16369/2/2006 C6-0100/2007 Rapporteur: Mr Trakatellis, and
the debate on the oral question to the Commission B6-0134/2007) by Mr Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, on action to tackle cardiovascular disease.
rapporteur. - (EL) Mr President, Commissioner, I call on you to give due attention to the question of promoting health, which must be seen not only as a valuable commodity and indicator of social prosperity, but also as an investment-generating parameter.
This approach is particular evident in the field of prevention, on which the programme under debate mainly focuses, because prevention means restricting morbidity and hence reducing the costs of treatment and hospital care. There is no need to analyse the beneficial results of such a development for health insurance and, by extension, public finances.
Improving the health of the population undoubtedly drives progress, strengthens citizens, by guaranteeing them a longer, better and more productive life, and constitutes the precondition to economic prosperity. By limiting the number of man-hours lost, prevention also helps to increase the productivity and employability of workers, two indicators which are in keeping with the Lisbon process.
Prevention, therefore, is the key issue for a revised, efficiency-orientated health policy and a preferential field of action for a Union programme. That is why the European Union needs its second public health programme: because we must jointly defend ourselves against the health risks which have appeared so dramatically, with the possibility of a 'flu pandemic and with the bird 'flu epidemic, and that is one of the aims of the programme.
We must jointly promote a healthy lifestyle for our children, with a proper diet in a society free from smoke and stress and with proper socio-economic conditions in general that have a serious effect on health, and that is one of the aims of the programme.
We must jointly fight to reduce the morbidity and mortality rates of serious illnesses which destroy the body and the mind, and that is one of the aims of the programme.
We must recommend that better medical practices, which are not only the most efficient way of combating disease but which limit further loss of health, be within reach of everyone, both of those working in the health professions and of simple citizens, and that is one of the aims of the programme.
Particular importance is attached to collating data on the resistance of bacteria to antibiotics, which is currently the scourge of hospitals in Europe. Particular importance is also attached to the effect of environmental factors on health. It is also extremely important that we collate data and develop strategies on patient mobility.
I could continue by describing one by one all the aims of the programme. I think that it is not necessary, because we are all convinced that we must act jointly and at European level, while at the same time giving the Member States the possibility of increasing their efficiency on health matters. This is the second programme, which will apply in the years 2008-2013. It is better, more comprehensive and more ambitious and is marked by an integrated perception both of health and of the means, mechanisms and practices for combating health problems.
It will assist convergence and the integration of the European Union, which we must look on not only in economic terms or foreign policy terms, but also in terms of convergence in the fields of education and health, because that is when the fabric of stability and prosperity of European society is really woven.
This sort of ambitious plan which, at the same time, is of exceptional benefit not only for the health, but also for the economy of the European Union, needs financial investments that will yield exponential results, because it will considerably reduce the onerous costs of health services in the Member States.
Unfortunately, the Council made huge cuts to the European Union budget in December, which for certain programmes, such as the programme under debate, were exceptionally painful. One wonders how we can progress along the difficult path of European integration when the programmes which fundamentally build and create a European society of the future are subject to significant cuts.
The good news is that the need for adequate funding for the health programme has been understood by the Council and by the Commission and by Parliament and I believe that the arrangement brokered through unofficial consultations allows for adequate financing within a framework of the rules of the Community budget.
I call on my honourable friends to vote in favour of the agreed amendments brokered through unofficial consultations.
author. - (CS) Mr President, Commissioner, ladies and gentlemen, I should like to express my support for the words of my dear colleague Dr Trakatellis on the particular issue of cardiovascular diseases. In my question to the Commission, I focused on a widely known issue, namely the seriousness of cardiovascular diseases, which in the EU alone kill almost two million people per year. This is an established and universally acknowledged fact. As long ago as 2004, the Council recognised the importance of providing decisive solutions to the problem of cardiovascular diseases. There has been extraordinary medical progress in this field in the last 10 to 15 years. The problem, however, is the dramatic increase in costs. For the purposes of illustration, I always tell Czech citizens in debates - and I emphasise the point here in this Chamber - that treating a coronary thrombosis 15 years ago, using the methods of the time, cost around EUR 20 per day, and after streptokinase was introduced the cost rose to EUR 1,000 per treatment. Nowadays, with the advent of stents and acute catheterisation, the cost has risen to EUR 10 000 for a single treatment. In other words, there has been a huge increase in the financial cost. On the other hand, there has been enormous growth in the range of opportunities for treating a significant number of patients who would previously have had to suffer and die. Today, patients with acute coronary thrombosis, provided they are treated quickly and properly, can return home on the very same day and go back to work few days later. The money we spend, therefore, can be recouped later.
A further problem is the differences that exist not only between the various Member States but also within individual countries. According to one study in my country, the death rate from cardiovascular diseases rises according to how far from the clinic the patient lives. In this regard, the EU varies enormously and what we are proposing is a path towards a more systemic solution. Although I do not wish to go against the subsidiarity principle and tread on the toes of the various national governments, I should like to ask the Commission how it intends to bring about an exchange of information and experience, because we certainly have the resources for that, and it is one of the ways in which we can make substantial improvements this area. What steps does the Commission intend to take to reduce the economic burden and the impact of cardiovascular diseases on the economies of the Member States? What funding possibilities does the Commission have which can be recommended? In one of the amendments to which I put my name today, I called for a study into the option of mass public provision of defibrillators. We know that this has proved to be extremely effective in Japan, and I have also learned of defibrillators being made available in public places in a number of other countries, including the United States. I am aware that this is a very expensive option, and that opponents of such an indiscriminate approach would argue that a certain amount of prudence is called for. Yet this approach will in many cases save lives before the ambulance arrives. This is why I should be interested in the Commission's response to this additional question.
Μember of the Commission. (EL) Mr President, I should like to start by extending my warmest thanks to all the honourable Members for the interest they have shown in the Commission proposal for the adoption of a second programme of Community action in the field of health.
I should like in particular to thank the rapporteur, Mr Trakatellis, and the shadow rapporteurs for their efforts, which will allow us - and I am sure of this - to reach an agreement at second reading.
We have before us today an overall compromise which is the outcome of a number of very positive unofficial contacts between the three institutions. The compromise amendments strengthen the text in numerous sectors which are of particular importance to Parliament, such as the follow-up to Community initiatives on cancer and the more accurate wording on action for the environment and health.
As far as the budget is concerned, which we have also had the opportunity to debate in the past, unfortunately the room for manoeuvre was very limited and the Commission is strictly bound by the agreed financial framework.
Nonetheless, according to the text of the tripartite statement, the special requirements of the programme will be taken into account during the annual budget procedure. In addition, the present text will provide the legal basis, which will safeguard the more effective disposal of resources for achieving the aims of the programme.
I do not think that anyone can doubt that Parliament, the Council and the Commission made a great deal of effort to reach an acceptable compromise. I honestly hope that the vote to follow will express this positive and constructive stand, so that we can start to finance plans relating to important new public health sectors from 1 January 2008.
I should like now to turn, on the basis of Mr Ouzký's question, to a more specific aspect of public health and one of the most serious problems; I refer to cardiovascular diseases, which are certainly one of the main causes of early death and disability of the citizens of the European Union.
The causes and the risk factors are well known; they include smoking, a poor diet and obesity, lack of physical exercise and excessive consumption of alcohol.
I know that Parliament has an acute interest in this sector and that a motion for a resolution on cardiovascular diseases is being submitted to plenary by the Committee on the Environment, Public Health and Food Safety.
As you know, the Commission puts particular emphasis on prevention. Within the limited resources at our disposal and within the balance of competences set out in the Treaty, we put particular emphasis and expend a great deal of effort on prevention. We also do this on the question of smoking and you are all well acquainted with the 'Help' strategy, which has also been received in Parliament, the various laws and the Green Paper we have adopted on banning smoking in public places, and I really do impatiently await the view and opinion of the European Parliament.
As far as diet is concerned, we published very recently - in May - a White Paper on diet and obesity and, as you know, we have already started applying and implementing the strategy on alcohol, starting with the Alcohol and Health Forum, in cooperation with non-governmental organisations and private-sector undertakings in the aim of combating this new problem.
Through public health programmes, the Commission supports activities and networks relating to cardiovascular diseases, including an extensive catalogue of data on cardiovascular diseases in the Member States and the development of indicators for monitoring cardiovascular diseases.
The creation of centres of reference, the exchange of best practices, the combating of the inequalities which unfortunately exist in the European Union - not only from one state to another, but also within the Member States themselves - are the objectives addressed by the new programme.
However, I must emphasise for the sake of accuracy that we simply provide possibilities; they must be used by the Member States, which are responsible for providing health services.
As far as research is concerned (because the question also refers to research), the European Union has made over EUR 100 million available for research into cardiovascular diseases through the Sixth Framework Programme on research and development. These diseases are still one of the priorities of health research within the framework of the Seventh Framework Programme on research and development which started this year. Consequently, there is the facility to continue research in this sector under the Seventh Framework Programme.
I shall not comment in detail on the European Heart Health Charter, because an event and debate were held on the subject here in Parliament and we all remember the presentation event in Brussels last month. However, this cohesive document is important, because it unifies all the bodies which can help to combat this problem and, of course, it is safeguarded by the public health programme.
More action to combat the decisive factors which cause cardiovascular diseases and inequalities in health will be included in the new health strategy of the European Union which I hope - and I am sure - will be adopted later, before the end of this year.
As far as the financial part is concerned - because this too is important - there is the European Development Fund for developing countries, where the Commission is responding to the priorities set by the countries themselves through dialogue and, of course, the health sector is one of the priorities.
The same applies to the Structural Funds which exist in the European Union for the Member States and which can be used for health even more extensively in this period than in the previous period, but there is still a need for health to be a priority issue in the take-up of Funds by the Member States themselves.
We provide possibilities, by which I mean that I do not fail to raise the issue with the ministers of health whenever we meet but, at the end of the day, the decision will be taken collectively by the governments of the Member States. I advise and urge the Member States to make use of the Structural Funds in the health sector, but I must say that there is still a great deal of room for improvement.
However, it is also our priority to strengthen the national health systems which allow for the management of public health priorities, which cover not only communicable diseases, which of course are the first and obvious threat, but also non-communicable and I hope here that I shall have the support and cooperation of Parliament.
on behalf of the PPE-DE Group. - Mr President, there is no wealth without health. That is the theme of this debate and the sub-plot is that we have both to care and cure, but also to prevent ill-health and promote wellbeing. The Commissioner recognises this and has come forward with an ambitious programme, as our rapporteur has said, but the budget was savaged by two-thirds. So it is clear we must do better on budgets in the future; it is clear we must use our limited resources now wisely; it is clear we must target the non-communicable diseases that cause 86% of deaths in Europe and devastate lives and families - cardiovascular disease, cancer, mental illness, diabetes, respiratory and musculoskeletal conditions. That of course links into the resolution that you have before you: 42% of deaths in the EU come from CVD problems.
Our emphasis must be on lifestyle. Some 80% of heart attacks, stroke and diabetes, and some 40% of cancers could be avoided by changing lifestyle and cutting out the risks that come from a bad lifestyle. We will sometimes need education or legislation on smoking, drugs, alcohol, salt, saturated and trans fats, lack of exercise, as well as things like stress management and all the causes of hypertension. We need partnerships between people, governments, health services and employers. And we need ideas such as the one on the defibrillator that my colleague referred to.
I could end by saying the road to hell is often said to be paved with good intentions, but the health promotion case studies show that, as in North Karelia, if good intentions are translated into action, then the road can lead not to hell but to health.
on behalf of the PSE Group. - Mr President, my first thanks go to Mr Trakatellis for his excellent work on getting agreement today on a package of amendments on the public health programme.
It has not been easy: we have had lots of meetings over the course of the last few months, but we finally have a package that the Socialist Group welcomes. We welcome the very clear commitment to tackling health inequalities which is contained in the package. We welcome, as Mr Bowis said, the action on major diseases which are the biggest killers in Europe.
We want to see better use made of the centres of reference across Europe and we are also pleased that NGOs and patients' organisations will have better access to funding thanks to this programme that will see emphasis placed on the wider environmental determinants of heath. We all know that health suffers because of environmental issues and we want to see that tackled.
Like the other speakers, I think it is regrettable that we have a lower budget than we had thought in the first place but, as the Commission has said on many occasions, there are other framework programmes where health can be investigated so this is not the only money made available for health research in the EU.
I want to draw your attention to Amendment 19, which the Socialist Group has tabled separately from the package. In recital 14 we talk about increasing healthy life years, and we want to delete the words 'also called disability-free life expectancy indicator'. We have had many approaches from disability organisations, which make the point that you can have a disability and be healthy and that, therefore, this terminology seems to suggest that if you are a disabled person you are automatically somebody who is unhealthy. Therefore, we would like the Commission and the Council to look at that when they look at the final wording for the document.
Finally, I want to put on record my thanks as well to the German Presidency negotiating team who helped us to reach agreement today and took on board so many of our parliamentary amendments from first reading. I look forward to getting the programme up and running on time next year. That is what everybody wants at this stage and that is why we have been prepared to compromise on the budget, but we are very pleased with the content.
on behalf of the ALDE Group. - Mr President, I should like to express my congratulations to the rapporteur for his excellent report. Professor Trakatellis has spent many years dealing with health issues, both as a clinician and as a politician; therefore, he knows the subject matter of this report very well and it is thus not surprising that he has tackled the issue with efficiency and wisdom. Most of us share the rapporteur's views on the main issues brought up in this report. One of the most important of these is the problem of health inequalities. Such inequalities occur not just from one Member State to another but also within Member States. They can be very substantial indeed and, in many cases, such differences exist right across the whole range of healthcare, from prevention and diagnosis to treatment. It is well known, not just amongst medical professionals but also amongst ordinary citizens, that such discrepancies more often than not make the difference between life or death.
The right to life should be accompanied by the right to health - equal health, not one health for the rich and another for the poor. In a fair and humanistic society such as the one we aspire to achieve in the EU Member States, all citizens should be equal in terms of healthcare. I agree entirely with the rapporteur that this issue should become a very major aim of the health programme and I am sure that the Commissioner also agrees with this.
A second area referred to by the rapporteur on which I would like to offer some brief comments is that of cancer. Cancer is the second commonest cause of death in Europe and the world in general, yet it is absolutely unthinkable why in this day and age no proper Community system for cooperation between centres of reference is fully functioning unhindered. And it is shameful that shortcomings exist in the establishment of a Europe-wide register for those cancers which are covered by the Council recommendation on cancer screening. The rapporteur addresses both of these issues and many others adequately and proposes appropriate amendments which we fully support.
on behalf of the GUE/NGL Group. - (EL) Commissioner, we must indeed congratulate the rapporteur, Professor Trakatellis, on achieving today's compromise. I, however, shall comment on the financial problem because, as we all know, the biggest bone of contention between Parliament and the Council from the outset was the budget to support this policy.
The compromise between the Member States in December 2005 on the new financial framework for the period 2007-2013 left funding for numerous policy areas at much lower levels than initially proposed by the Commission. One of the policy areas which suffered the biggest cuts was public health and the biggest victim was the health programme.
The consequences of the negotiations between the Commission and the Council were very unfortunate in terms of financial support for the action programme. The budget was reduced to EUR 365.6 million, a very small sum for such an ambitious programme.
Nonetheless, the rapporteur, with the support of the shadow rapporteurs, explored every way of improving the situation. However, given the rigid stance of the Council, he accepted that the room for manoeuvre as far as the budget was concerned was very limited and accepted the compromise between the Council and the Commission.
Although the limited budget for the programme is not of course to our liking, we welcome the rapporteur's efforts in managing to keep a plethora of Parliament's recommendations and amendments intact and to avoid the conciliation procedure.
We are most relieved to see that the rapporteur's compromise includes the need to reduce inequalities in health and a reference to alternative medicine. Nor does it omit the strengthening of cross-border care and patient mobility or better access for citizens to information, which will make them better able to take decisions which are in their interests.
It is worth noting that a large part of the budget will go to non-governmental organisations, which are non-profit-making and independent of industry, trade and the undertakings which specialise in the promotion of health and the aims of the programme.
Let us hope that it will be possible to meet the ambitious actions and expectations we all have of this programme, which will finally enter into force in 2008, despite the reduced budget.
Commissioner, I should like to emphasise at this point, as my honourable friends and previous speakers have indicated, the importance of prevention and of prompt diagnosis. We must invest in this sector. You cannot imagine not only the lives we shall save, but also the money that the Member States will save by applying programmes which address this specific sector, especially heart disease and cancer. You mentioned cancer as the second cause of death. I tell you with mathematical accuracy that, in a few years' time, cancer will be the first cause of death as a result of the progress being made with cardiovascular diseases.
Commissioner, we are with you and we shall support you in applying the programme.
on behalf of the IND/DEM Group. - (PL) Mr President, the 2007-2013 Community action programme in the field of health aimed to set a course for European health services. From the outset, however, the programme has generated controversy. This was due not only to the lack of clarity in the provisions on funding but also to other reasons.
The funds allocated relate only to international NGOs, and other programmes have been cut out. Pursuant to the document, substantial sums amounting to 60% Community input and to as much as 80% in exceptional circumstances are to be allocated to non-governmental organisations at international level. The programmes of many such organisations include pro-abortion policies. In some cases the organisations are offshoots of pharmaceutical concerns.
Funding laboratories without establishing the type of research they are engaged in is also cause for concern. Unfortunately the programme only deals in a cursory manner with access to health services and the care of the elderly. It makes no provision for supporting the family, combating the diseases of contemporary society or for access to highly specialised advice.
The programme does, however, deal with healthy food and a healthy lifestyle. The issue of cross-border health care arises again, along with its negative impact on certain health care systems. It would seem that in view of the limited funding available, this programme cannot deal with the whole range of problems affecting European health care services.
- (SK) With regard to this report, I subscribe to all of the observations made by the rapporteur.
Out of an original budget of EUR 969 million, the Commission has cut healthcare allocations to EUR 365 million. It did so despite the fact that Parliament had not regarded EUR 969 million as sufficient and had topped it up to EUR 1.5 billion. I view this cut of nearly 60% as highly irresponsible. It is all the more shocking in the current climate, with healthcare systems across Eastern Europe weakened by the exodus of large numbers of physicians and nurses, who are leaving to seek work in the EU-15. In a situation where other programmes have been cut to the tune of a mere 2 to 5% and when every third citizen in Europe develops cancer, I believe that in assuming this stance the Commission is ridiculing and disparaging the patients and citizens of the European Union. It is therefore necessary to support the rapporteur in his efforts to have this small budget increased by at least 10%, that is, to EUR 402 million, while keeping the variation ceiling at no more than 5%.
At the same time, the programme should explicitly stipulate that structural funds, as you mentioned, Commissioner, can be used to finance healthcare projects, provided that Member States designate health care as a priority in their national programmes. Until now, these funds have been primarily used to finance environmental projects or build up infrastructure, and only a few citizens know that the funds could also be employed to finance the modernisation of hospitals, purchase equipment and train healthcare professionals.
I very much welcome the establishment of European-wide registries for major diseases, notably cancer, which will be instrumental in collecting data and highlighting even more the fact that there are discrepancies of up to 30% between Member States in the survival rates of patients suffering from certain types of cancer. On the basis of statistics such as these, I believe that the Commission will review its healthcare priorities and endorse the appropriate allocations.
(DE) Mr President, Commissioner, ladies and gentlemen, the action programme on health and the prevention of cardiovascular disease are very closely related subjects. I would like first of all to offer Mr Trakatellis my sincere congratulations on his tireless fight for this programme. Prevention is better than cure. Prevention means longer life, better life, better quality of life, less medical care, less sickness, lower sickness costs.
I am sure we would have liked more resources than 20 cents per head of population per year. We are however modest and conduct many action programmes for little money. We can only set priorities of course, and I must make it absolutely clear that we are talking here about prevention, about educating people, and not about treatment, which after all is a subsidiary matter and the responsibility of the nation states. Prevention means stopping diseases from occurring in the first place, especially in the area of cardiovascular diseases, involving heart attacks and strokes, of tumour diseases and their causes, as with lung cancer and smoking, of unhealthy lifestyles such as the wrong kind of food or even doping in sport, of accidents and accident prevention, and of research and statistics, where the aim is to detect and understand diseases better in order to develop better guidelines for treatment.
I will now reply to the oral question from Mr Ouzký, to whom I also express my thanks here. Much can be done to prevent cardiovascular disease by changing one's lifestyle: exercise, health, sport, balanced nutrition and ultimately also avoiding trans fatty acids. We also need a catchy slogan for cardiovascular prevention, so that people know what is at stake. We could say, for example, 'Save your heart, save your life' or in German 'Herzlos kannst du nicht leben'.
EUR 325 million for prevention over five years is not much. I visited a German heart hospital this morning. There, 200 million were invested in just one year!
Mr President, as my group's shadow on the motion for a resolution on action to tackle cardiovascular disease, I would like wholeheartedly to endorse this worthy initiative and thank Mr Ouzký, Mr Andrejevs and Mr Bowis for all their hard work. I feel I can but reiterate the content of the resolution and add my voice to the call for action and other points raised in the oral question.
I find it shocking that nearly half of all deaths in Europe are caused by cardiovascular disease and that it is the main cause of death for women in all European countries. I welcome the specific mention of cardiovascular disease in the 2008-2013 health programme, but I am somewhat disappointed at the vastly reduced budget allocation given the fact that cardiovascular disease costs the European Union's countries EUR 169 billion each year.
The EU has so much to offer in terms of added value which would surely repay many times any money spent on combating it. Nevertheless, I fully support the compromise reached and recognise that it is necessary to have this funding in place as soon as possible. Any further delay in adopting the programme would not be desirable.
There is much action at EU level where value can be added and it is for this reason that we need a tangible European strategy on cardiovascular disease which can help Member States to improve and coordinate their prevention strategies, identify those who are at high risk, raise awareness, inform the public and promote exchange of best practice. A set of clear political guidelines should form part of this strategy.
I would like to conclude by reiterating my support for the motion for a resolution and I urge the Commission to bring forward without delay a comprehensive and coherent EU-wide strategy on cardiovascular disease incorporating the European Parliament's suggestions.
(CS) I too should like to congratulate Mr Trakatellis and thank him for his report and his proposals. I would also like to make one or two comments. I do not want to go into financial details, because this has already been done. I should merely like to point out, speaking as a doctor, that if financial resources are cut, the common programme that we are debating will simply be less effective. I firmly believe that healthcare cannot, in budgetary terms, be a peripheral issue.
I should like to support Amendment 1, which contains proposals for Council recommendations as regards the necessary delivery mechanisms. I feel that this is much needed, because we have often called for documents relating to healthcare or the fight against civilisational diseases, and we of course did not have the effective instruments needed to combat such diseases. The second amendment that I should like to mention and support concerns patient awareness. We need patients to be well informed. This is not, however, solely a matter of improving access to information, it is also, in my view about access to better quality information. Such information can help our citizens not only to become more interested in their own health, and in looking after themselves, but also to be less susceptible to advertising. On the subject of advertising, I believe that we shall have a unique opportunity to show our fairness and honesty with regard to issues such as alcoholism when we debate the proposed measures in the Foglietta report on combating alcoholism. On this issue, we will certainly table amendments regarding the advertising of alcoholic products.
I should like, if I may, to express my support for the initiative of Mr Ouzký, which applies to his question regarding cardiovascular diseases. As a former cardiologist, I feel I have a fair amount of knowledge on the subject. I should like to say that cardiologists today know much more about the causes and have put the conditions in place for patients to receive very effective treatment and to return to a normal working life. The problem is the extent of the desire to invest in such programmes, in particular when it comes to prevention. At the same time, there is a failure to understand that these resources can certainly be recouped. In this respect, the Czech Republic is a very good example. I believe that as MEPs we have a duty to call for a level playing field in the healthcare sector as well as the economic sector. This is a matter of financial solidarity between the EU Member States.
Mr President, yesterday's media revealed the shocking results of a study of children in a large area of England. One in every 58 children has a form of autism. How could a seriously debilitating condition have increased from 1 in 2000 to 1 in 58 children in 17 years?
Mr Trakatellis's work on the programme of Community action in the field of health 2007-2013 comes at a time when the need for some joined-up, collaborative thinking about Europe's major health threats is urgently needed. One of the most important contributions Europe can make to health is statistical research and investigation, establishing the true situation of disease threats - contagious or not, chronic or acute - because, in comparing disease treatment in the Member States, we get the overall picture that helps us develop a standard of best practice and clues to both treatments and even cures.
The Commission, I am glad to say, has made a start by funding the European Autism Information System project to establish an effective method to be used by Member State health authorities to gather the essential information on the autism epidemic in Europe. However, we are very late in this. The USA has been tracking this epidemic for a decade now. On foot of the figures, the US Congress has passed 16 pieces of legislation channelling billions of dollars, but Europe has done nothing yet.
I urge the Commission to find a way to foster the highest quality healthcare in the Member States, a system that will never again allow an epidemic like autism to go unchecked as it ravishes children, robbing them of their normal development.
(SV) The role and responsibility of the EU within the health sphere is, and must remain, limited. Perhaps the most important contribution to be made by the EU, however, is to enable people to seek health care in other EU countries. For many who are ill, health care in another EU country may be a matter of life or death. It is therefore incomprehensible that so many Member States do everything they can to limit that very option. European health care consumers should have access to the whole range of European health care, but that means having knowledge and information, and, where these are concerned, the health programme could play an invaluable role in disseminating information about health and health care to all patients throughout Europe.
I and many like me therefore think how unfortunate it is that, in many respects, precisely this area appears to have been curtailed when, for budgetary reasons, the Commission revised its proposal for a new health programme. I understand, however, that there has been a very great deal of opposition to this happening. Why, in actual fact, is increasing the transparency between different health care systems in the Member States such a delicate issue, however? Why not focus on measuring the likely results in terms of health care and of how many people would actually be helped to get better, rather than focus on available resources such as beds and days spent in hospital? The only explanation I can see is that there is a desire to keep patients uninformed and powerless.
It is equally incomprehensible that the EU Member States' compromise with our rapporteur, Mr Trakatellis, should have called, for example, for the removal of the wordings I included precisely in order to give patients more power. Why, for example, is there no desire to confirm that patients have rights also in their capacity as health care consumers? They have deleted the sentence whose meaning was precisely to that effect. I find that embarrassing.
In accordance with the principle of subsidiarity, health decisions must be made at the lowest possible level. For me, that means at patient level, irrespective of what is said by politicians and bureaucrats in the Member States. We must therefore use European cooperation to strengthen the position of patients and give them more knowledge and more power. In a nutshell, patients should be allowed to take control of their own illnesses.
(NL) Mr President, I should first of all like to congratulate Mr Trakatellis and our shadow rapporteur, Mrs McAvan. Health is a great good, as well as an important political topic. In the first instance, health falls within the national remit but, for Europe, it constitutes clear and important added value.
At present, the access European citizens have to adequate treatment is very unequal. Cancer patients stand a considerably better chance of survival in some countries than in others. Treatment methods differ and access to the health care is imbalanced. Patients' knowledge about their illnesses differs from one country to the next, and prevention does not in all countries have the attention it deserves.
This is why action is needed. We must pool knowledge. Member States, hospitals, patients' associations and general practitioners can learn from one other. We should combine our knowledge about the prevention and treatment of the most important diseases, including cancer, rheumatism, diabetes, lung disorders and obviously cardiovascular diseases, and we should learn from other countries where improvements can be made. Knowledge centres and networks, which should be dedicated to the most important diseases, can be a vital source of information for doctors and patients alike.
(SK) It is a proven fact that money invested in human health makes the best investment. It offers the best return on investment. I am therefore gratified that the Commission's original proposal for a joint healthcare and consumer protection programme to be established for the period up to 2013 has been defeated.
Parliament did well to increase healthcare allocations to EUR 1.5 billion from the initial level of EUR 969 million, thus sending a clear signal and message to both the Council and the Commission. In the meantime, the budgets for new multiyear programmes in all policy areas have been the subject of negotiations concerning the new financial framework for 2007-2013; in this context, ladies and gentlemen, I must express great dissatisfaction with the fact that many programmes, including the health programme, have been allocated far less than the Commission originally proposed.
Even though the European Parliament later managed to remedy the situation somewhat, in the spring of 2006, the outcome is wholly inadequate from the perspective of some of the programmes, including healthcare. I am referring to public health, where the topped up budget was cut to the scarcely credible figure of EUR 365.5 million. It is a good thing that the political agreement in November 2006 for the area of health accepted the Commission's revised proposal, including the budget.
I believe that the specific programmes designed for people and for patients, such as the screening programmes for cancer, cardiovascular disease, diabetes and many other disorders, will not be jeopardised. Nor will we put in jeopardy the necessary cooperation across the Community between specialised centres, or the establishment of Europe-wide registers of such diseases.
I fully support the approach taken by the rapporteur, Mr Trakatellis, and I believe that Parliament will again take a wise decision.
(LT) I congratulate the rapporteur, who faced the challenging task of adapting the significantly reduced seven-year health budget to the growing expectations of EU citizens. A coordinated Community approach in this field would significantly increase the effective utilisation of funds. Now the programme has to be approved as soon as possible in order that at least the funds for 2008 are reclaimed in time.
In the expanded European Union, differences in medical care in various countries have become evident. The programme under discussion ought to help reduce these differences. Every EU citizen in any EU country has the right to receive quality medical services. It is particularly important that the new EU countries participate in the European projects.
I would also like to underline the need for attention to preventive projects, which reduce the influence of risk factors and improve the health of the Community. Preventing illnesses is always cheaper than treating them, especially at times like this, when resources are decreasing but needs are growing.
(CS) Mr President, ladies and gentlemen, this Community action programme establishes priorities for projects, funded at European and national level, to address the biggest causes of death in Europe, including cardiovascular diseases, neuropsychiatric disorders, cancer, digestive diseases and respiratory diseases. We all have to die of something, especially when we reach a certain age. The high quality of European medicine, along with improvements in living conditions, and in particular people's economic wealth, have led to longer life expectancy among Europeans. There are fresh challenges that lie ahead of us. One is how the health and social systems in Europe are to be funded in future from the public purse and the second is how to improve treatment for polymorbidity, which becomes more common as people live longer. Such treatment is crucial to older people's quality of life. Both of these concerns are common to all Member States, and yet neither has been included in any detail among the main goals of the Union's action plan in the area of health. Perhaps next time.
Resolving the first of these economic concerns will entail, among other things, an assessment of priorities within the Community, both in terms of government programmes and in terms of people's private lives. My professional experience has taught me that the main priority is to make people much more responsible for their own health and disease prevention. Patients are not stupid and are capable of making up their own minds. They do need adequate information for this, however, and it must be formulated in an appropriate way. I therefore strongly support the proposals in the second reading, including Amendment 2, for example, which calls for the programme to provide citizens with better access to information, and Amendment 9, which concerns policies aimed at leading a healthier lifestyle. As regards the second problem, I would like to believe that the Member States will actively support the coordination of scientific activities aimed at achieving the complex treatment of associated diseases, despite the large and regrettable reduction in the European budget for the action plan in support of health.
Member of the Commission. Mr President, I should like to thank the Members once again for a very interesting debate and for the support expressed.
I do not want to repeat what has already been said and what I said in my introductory remarks, but I shall make some clarifications. On the issue of cancer, I should like to clarify that cancer remains one of the Commission's top priorities and is part of the health programme. I referred specifically to cardiovascular diseases because that was in a question tabled by the Committee on the Environment, Public Health and Food Safety, but through research and other programmes we support many initiatives regarding cancer. We had an opportunity to discuss this issue in this House quite recently.
I should like to correct one mistake. Mrs Belohorská is not here and I think that she did not follow the debate closely on how the financial perspectives were adopted and how it was decided who took the decision. It was not the Commission who reduced the budget - we are not that suicidal. As you know, it was the Council who decided unanimously that there should be a reduction, and the areas that suffered most, unfortunately, were health and education and culture. I have to say that it is regrettable and I have had the opportunity to express this on many occasions in discussions here and I understand the frustration of Mr Trakatellis when he had to deal with this issue.
However, at the end of the day we want to take action, we want to help our citizens and we want to move forward, and therefore we have to make do with what we have and make the best possible use of our limited funds and resources. That is why I agree with many of you, and it is our priority, that prevention is one of the main targets because it has added value and a multiplying effect so that we can make better use of the funds by concentrating on prevention. That is one of my main arguments. I have been trying repeatedly to convince Member States that spending on health is not a cost but an investment. It has to be viewed as such. We will benefit in the long run, and that is a disincentive for taking measures when benefits will appear sometime in the future.
Nevertheless, I think that the time has come when we cannot expect to solve the problems only through reforms of the health systems or through patient mobility or through increasing the insurance costs but we have to invest in prevention and on health and this is one of the main priorities. I am looking forward to working with you all in the next period.
Perhaps I could refer to just one specific amendment, that raised by Mrs McAvan. We have no objection to agreeing to the deletion of that sentence. You realise that for us it is a big achievement to have the healthy life years included as an indicator and this was the purpose. It was just a way of expressing it differently, but we see the point so we do not object to removing it, especially because it is the wording that is the problem and not actually the validity of the indicator.
Regarding the point raised by Mr Fjellner on the issue of patients' rights, we had the opportunity to discuss this issue in this House and we are looking into it through the healthcare initiative which should be adopted towards the end of the year. There are different systems in different Member States so we do not always agree on a common approach, but at least the first step will be taken and many issues like information for patients and other aspects of patients' rights will be tackled through the healthcare initiative.
I should like to conclude by thanking you all, in particular the Environment Committee, as well as Mr Trakatellis for being patient and persistent. I am looking forward to working with all of you in the implementation of the programme.
I have received one motion for resolution pursuant to Article 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Tuesday 10 July 2007.